Mercure, J.
Appeal from an order of the Family Court of Warren County (Austin, J.), entered September 7, 1988, which dismissed petitioner’s written objections to a decision of a Hearing Examiner.
Petitioner brought proceedings in Family Court to enforce the support provisions of a 1980 order. By decision and order dated April 1, 1988, admittedly received by petitioner’s attorney on April 18, 1988, the Hearing Examiner dismissed the petitions upon the ground that petitioner had a full and fair opportunity to litigate her claim in a 1983 Connecticut divorce *779proceeding and was, accordingly, collaterally estopped from pursuing the claim. Petitioner sought judicial review in Family Court, submitting objections to the Hearing Examiner’s determination by letter dated September 1, 1988. Family Court dismissed the objections as untimely. Petitioner appeals.
Petitioner’s attempt to review the actions of the Hearing Examiner is barred by her undisputed failure to fulfill the condition precedent of filing timely written objections to the Hearing Examiner’s decision and order (see, Family Ct Act § 439 [e]; Matter of Menaldino v Mark UU, 141 AD2d 265, 267; Matter of O’Leary v O’Leary, 139 AD2d 744; Matter of Werner v Werner, 130 AD2d 754). Contrary to petitioner’s assertion, neither the Family Court Act nor applicable court rules requires notice of the specific date of entry of the order (see, Family Ct Act § 439 [e]; 22 NYCRR 205.36 [b]). Accordingly, Family Court properly dismissed petitioner’s written objections.
Order affirmed, without costs. Kane, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.